                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                WICHITA FALLS DIVISION

 STEVEN KEITH WILSON,                            §
                                                 §
         Plaintiff,                              §
                                                 §
 v.                                              §   Civil Action No. 7:19-cv-00090-O-BP
                                                 §
 ANDREW M. SAUL, Commissioner of                 §
 Social Security Administration,                 §
                                                 §
         Defendant.                              §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 16), issued on January 13, 2020. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

        Accordingly, the Court GRANTS Defendant’s Unopposed Motion to Reverse and Remand

(ECF No. 15), REVERSES this case, and REMANDS it to the Commissioner for further

administrative action.

        SO ORDERED on this 31st day of January, 2020.


                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE




                                                1
